Case 2:16-md-02744-DML-DRG ECF No. 599 filed 04/30/20                     PageID.27060       Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




   Sarah Lalli, et al.,

                                      Plaintiff(s),
   v.                                                     Case No. 2:16−md−02744−DML−DRG
                                                          Hon. David M. Lawson
   Rockaway Chrysler Dodge Jeep
   Ram, et al.,

                                      Defendant(s),



                                   NOTICE OF MOTION HEARING

      You are hereby notified to appear before District Judge David M. Lawson at the United
   States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
   Michigan. Please report to Room 767. The following motion(s) are scheduled for hearing:

                    Motion for Summary Judgment − #592
                    Motion − #595
                    Motion − #596
                    Motion − #597
                    Motion − #598

         • MOTION HEARING: July 2, 2020 at 10:30 AM



                                         Certificate of Service

      I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
   record were served.

                                                  By: s/S. Pinkowski
                                                      Case Manager

   Dated: April 30, 2020
